        Case 3:20-cv-00021-JWD-SDJ           Document 25      12/04/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

KENDALL SUMMERS                                                  CIVIL ACTION NO.

VERSUS                                                           20-21-JWD-SDJ

STATE OF LOUISIANA, DEPARTMENT
OF HEALTH AND HOSPITALS, as the political entity
responsible for Eastern Louisiana Mental Health System;
AND DR. REBEKAH GEE

                                   CONSOLIDATED WITH

STORM ERIE, et al.                                               CIVIL ACTION NO.

VERSUS                                                           20-289-JWD-SDJ

STATE OF LOUISIANA, DEPARTMENT
OF HEALTH AND HOSPITALS, as the political entity
responsible for Eastern Louisiana Mental Health System;
AND DR. COURTNEY PHILLIPS, in her official capacity
as Secretary

                                   CONSOLIDATED WITH

IVORY AMOS, et al.                                               CIVIL ACTION NO.

VERSUS                                                           20-386-JWD-SDJ

STATE OF LOUISIANA, DEPARTMENT
OF HEALTH AND HOSPITALS as the political entity
responsible for Eastern Louisiana Mental Health System;
AND DR. COURTNEY PHILLIPS, in her official capacity
as Secretary


       UNOPPOSED MOTION FOR STATUS CONFERENCE BEFORE JUDGE
                          deGRAVELLES

       Now come Plaintiffs, Kendall Summers, et. al., who file this Unopposed Motion for Status

Conference Before Judge deGravelles. The above consolidated cases involve claims by residents

of the Eastern Louisiana Mental Health System that the Department of Health has violated their



                                              1
          Case 3:20-cv-00021-JWD-SDJ                  Document 25          12/04/20 Page 2 of 2




rights under the Americans with Disabilities Act and the Rehabilitation Act.

        On September 1, 2020, counsel for the parties held a status conference before Magistrate

Judge Johnson. See Dkt. 20-21, R. Doc. 24. The parties discussed entering a Scheduling Order

governing the consolidated cases, which would include a discovery plan that would permit the

parties to conduct discovery in phases. The parties discussed holding off on further discovery until

an updated discovery plan and Scheduling Order was entered.

        To date, a new discovery plan and Scheduling Order has not been entered.1 Accordingly,

the Plaintiffs respectfully request a telephone Status Conference to discuss the status of these cases.

This motion has been circulated to defense counsel who does not oppose the relief sought.


      Respectfully submitted:

      /s/ Garret S. DeReus
      BIZER & DEREUS, LLC
      Andrew D. Bizer (LA # 30396)
      andrew@bizerlaw.com
      Garret S. DeReus (LA # 35105)
      gdereus@bizerlaw.com
      Emily A. Westermeier (LA # 36294)
      ewest@bizerlaw.com
      3319 St. Claude Ave.
      New Orleans, LA 70117
      T: 504-619-9999; F: 504-948-9996
      Attorneys for Plaintiff


                                     CERTIFICATE OF SERVICE

     I hereby certify that the foregoing pleading has been delivered to all counsel of record on
December 4, 2020, by ECF filing.

                                                         By:/s/ Garret S. DeReus
                                                                  Garret S. DeReus

1
 Today, December 4, 2020, was the deadline for the parties to complete discovery in Mr. Summers’ case. See Dkt.
20-21, R. Doc. 17. One impetus for filing this motion is that the parties have ceased conducting further discovery
while they await an updated Scheduling Order. The Summers scheduling order was entered before the consolidation
of the other two or three related cases.


                                                        2
